DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dacso et al (US 8,996,088 –previously cited) in view of Duffy et al .
Re claims 1, 2, 4: Dacso discloses an optical device configured to non-invasively perform tissue monitoring, the device comprising:
at least three low power light emitting components or emitters not sufficient for phototherapy, wherein each emitter includes a plurality of light emitting diodes (col 3, line 7; see the two or more low-power LEDs with reference to WO 2009/050757, which specifically cites a source with at least 4 modules whereby in the case where each module has a single LED, two modules together form an emitter including a plurality of LEDs and two other modules together form a second emitter including a plurality of LEDs; col 3, lines 32-35; see the preset number of three or more independent modules; col 4, lines 5-11; see at least three emitters; also see Figure 10 and the corresponding description which provides for another optical source 215, which provides for another emitter with plural LEDs, as it is considered to be the same type of source as described for emitter 105 (that is, having plural LEDs));
a photodiode configured to receive reflected light generated from each of the least two light emitting components, wherein the photodiode is spaced apart from the at least two light emitting components at different distances (col 3, lines 16-20 and 35-41; see CCD which is a photodiode; and see col 4, lines 5-12 wherein there are multiple sources (i.e. at least three emitter modules) and the single detector 110 such that the detector is inherently spaced at different distances from each emitter module; and see col 10, lines 33-49 wherein there are emitters 105 and 215 and a single detector (i.e. 
an analog-to-digital converter component configured to generate a digitized detected light signal based on data received from the photodiode (col 3, lines 38-41; see analog to digital conversion);
a processor configured to execute instructions to process the digitized signals (col 4, line 64-col 5, line 2);
an ambient light blocking component configured to surround the at least two light emitting components and the photodiode to prevent external light from entering a region bounded by the ambient light blocking component (see figure 1, wherein the housing of device 100 is a light blocking component); and
at least one NIR cutoff filter mounted over the photodiode (col 3, lines 16-20; see NIR filters).
Dacso discloses all features including that the light source includes at least three emitters at different wavelengths including the one that emits at 980 nm to correspond to water absorption peak, but does not disclose at least two emitters emitting light in the range of about 400-650 nm. However, Duffy teaches of a non-invasive tissue monitoring device wherein a plurality of light sources are used [0027, 0054; see the indications of multiple sources] wherein the sources operate in the NIR range, the visible range, or in both the NIR and visible range [0032; wherein the visible range is between 400-700nm which correlates to the same visible range that is claimed as including 400-650nm]. The usage of NIR and/or visible is well-known to be based on the particular tissue/analyte being monitored [0032; for example, visible light outside the NIR range may be used to 
Dacso/Sullivan disclose all features except that the ambient light blocking component comprises a light blocking material comprising: a first layer of a flexible, high optical density material; and a second layer of an elastane. However, Rapp teaches of a compression garment for a sensor to be worn by a user wherein the garment includes layers of material including Lycra (i.e. an elastane material) and neoprene (i.e. a flexible high density material) [0068, 0069; see layer material combinations; which serve as light blocking components]. It would have been obvious to the skilled artisan to modify Dacso/Duffy, to use the materials as taught by Rapp, in order to facilitate coupling to the patient and to block ambient light.
Re claim 5: Dacso discloses the light emitting components are selected such that peak wavelengths of each of the light emitting components are selected from a combination of wavelengths in which at least one has an absorption coefficient that is higher for oxyhemoglobin and at least one has an absorption coefficient that is  selected for oxygenate hemoglobin and reduced hemoglobin; and see the “absorption coefficient’).
Re claim 6: Dacso discloses the processor is configured to generate at least one of tissue oxygenation, photoplethysmograph waveform, heart rate, motion, total hemoglobin or hydration (col 3, lines 21-30 and 42-48; see at least hemoglobin and oxygenation).
Re claim 10: Dacso discloses the ambient light blocking component is configured to block light extending to at least 80 mm from the center of the photodiode (col 3, lines 12-13; wherein the size of the detector indicates that the blocked light is at least 60mm from the center).
Re claims 18, 20: Dacso discloses a device operable to non-invasively perform tissue monitoring, the device comprising:
at least two low power light emitting components or emitters not sufficient for phototherapy and having wavelengths in the visible range of the spectrum, wherein each emitter includes a plurality of light emitting diodes (col 3, line 7; see the two or more low-power LEDs with reference to WO 2009/050757, which specifically cites a source with at least 4 modules whereby in the case where each module has a single LED, two modules together form an emitter including a plurality of LEDs and two other modules together form a second emitter including a plurality of LEDs; col 3, lines 32-35; see the preset number of three or more independent modules; col 4, lines 5-11; see at least three emitters; and see col 3, lines 16-20; wherein a broad spectrum includes the visible range; also see Figure 10 and the corresponding description which provides for 
a photodiode operable to receive reflected light generated from each of the at least two light emitting components, wherein the photodiode is spaced apart from the at least two light emitting components (col 3, lines 16-20 and 35-41; see CCD which is a photodiode; and see col 4, lines 5-12 wherein there are multiple sources (i.e. at least three emitter modules) and the single detector 110 such that the detector is inherently spaced at different distances from each emitter module; and see col 10, lines 33-49 wherein there are emitters 105 and 215 and a single detector (i.e. 220 or 110) spaced at different distances whereby the detector inherently detects light from the plurality of emitters);
an analog-to-digital converter component operable to generate a digitized detected light signal based on data received from the photodiode (col 3, lines 38-41; see analog to digital conversion);
a processor operable to execute instructions to process the digitized signal (col 4, line 44-col 5, line 2); and
at least one NIR-cut filter mounted over the photodiode (col 3, lines 16-20; see NIR filters).
Dacso discloses all features including that the light source includes at least three emitters at different wavelengths including the one that emits at 980 nm to correspond to water absorption peak, but does not disclose at least two emitters emitting light in the range of about 400-650 nm including specifically that the wavelengths are 440 nm, 505  wavelengths 440 nm, 505 nm, and 650 nm in order to determine an optimal range for tissue monitoring through routine experimentation to achieve expected results.
Dacso/Duffy disclose all features except that the ambient light blocking component comprises a light blocking material comprising: a first layer of a flexible, high optical density material; and a second layer of an elastane. However, Rapp 
Re claim 19: Dacso discloses the light from the emitting components is an isobestic, wavelength (col 3, line 42-col 4, line 12; wherein the wavelength coincides with water absorption peak).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dacso et al (US 8,996,088 –previously cited) in view of Duffy et al (US Pub 2010/0049018 –previously cited) and Isaacson et al (US Pub 2014/0275885 –previously cited).
Re claims 11, 12, 14: Dacso discloses a device configured to non-invasively perform tissue monitoring, the device comprising:
a body that comprises a light blocking material (see figure 1, wherein the housing of the device blocks light);
at least two low power light emitting components or emitters not sufficient for phototherapy and mounted at least partially within the body, wherein each emitter includes a plurality of light emitting diodes (col 3, line 7; see the two or more low-power LEDs with reference to WO 2009/050757, which specifically cites a source with at least 4 modules whereby in the case where each module has a single LED, two modules 
a photodiode configured to receive reflected light generated from each of the at least two light emitting components, wherein the photodiode is spaced apart from the at least two light emitting components (col 3, lines 16-20 and 35-41; see CCD which is a photodiode; and see col 4, lines 5-12 wherein there are multiple sources (i.e. at least three emitter modules) and the single detector 110 such that the detector is inherently spaced at different distances from each emitter module; and see col 10, lines 33-49 wherein there are emitters 105 and 215 and a single detector (i.e. 220 or 110) spaced at different distances whereby the detector inherently detects light from the plurality of emitters);
an analog-to-digital converter component configured to generate a digitized detected light signal based on data received from the photodiode (col 3, lines 38-41; see analog to digital conversion);
a processor configured to execute instructions to process the digitized detected light signals (col 4, line 64-col 5, line 2); and
at least one filter mounted over the photodiode (col 3, lines 16-20; see NIR filters).

Dacso/Duffy disclose all features except a protrusion surrounding the at least two light emitting components and the photodiode to prevent external light from entering a region bounded by the protrusion. However Isaacson teaches of a biosensor with a  wherein the curb and body are co-molded [0028, 0029, 0036; see curb 30 in figure 30 co-molded on body]. It would have been obvious to the skilled artisan to modify Dacso/Duffy, to include the protrusion as taught by Isaacson, in order to improve the removal of contaminating light.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dacso/Duffy/lsaacson, as applied to claim 11, in view of Atarashi et al (US Pub 2004/0227838 –previously cited).
Re claim 15: Dacso/Duffy/lsaacson disclose all features except that the light blocking material is a plastic contains carbon black. However, Atarashi teaches of an optical system including a light shielding member containing carbon black [0075]. It would have been obvious to the skilled artisan to modify Dacso/Duffy/lsaacson, to use a shield member containing carbon black as taught by Atarashi, as carbon black is well known to provide light blocking within a plastic material.

Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive. Applicant’s arguments of 7/7/21 are essentially the same as the arguments of 5/17/21, aside from general references to the Advisory Action (i.e. see Arguments page 7, 2nd full paragraph, making reference to what is recited in the Advisory Action). While Applicant appears has amended the claims to set forth that each of the light emitters includes a plurality of LEDs, the Examiner believes such is sufficiently met by .
In conclusion, Dasco’s Figure 1 and corresponding description meets the limitation of each emitter having plural LEDs because even if each module has only one LED, two modules together form an emitting unit with plural LEDs and two other modules together form another emitting unit with plural LEDs. WO 2009/050757 is incorporated by reference and shows at least four modules, each having a separate emitting diode. Dasco’s Figure 10 and corresponding description also meets the limitation because the first source 105 is said to have plural LEDs (each being within a module) and the second source 215 is considered to have the same emitter arrangement as that of source 105, thereby also having plural LEDs. 
Applicant has also amended to remove the term ‘emitting components’ to recite ‘emitters’. This removes the 112f claim interpretation set forth in the Office action of 10/9/19.
The previous claim objections are also withdrawn due to amendments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793